Exhibit 10.9
(ISDA LOGO) [c48459c4845903.gif]
International Swaps and Derivatives Association, Inc.
CREDIT SUPPORT ANNEX
to the Schedule to the
ISDA MASTER AGREEMENT
dated as of December 29, 2008
between
HSBC Bank USA, N.A. (“Party A”)
and
Volkswagen Auto Loan Enhanced Trust 2008-2 (“Party B”)
This Annex supplements, forms part of, and is subject to, the ISDA Master
Agreement referred to above (this “Agreement”), is part of its Schedule and is a
Credit Support Document under this Agreement with respect to Party A.
Accordingly, the parties agree as follows:
Paragraphs 1 — 12. Incorporation
Paragraphs 1 through 12 inclusive of the ISDA Credit Support Annex (Bilateral
Form) (ISDA Agreements Subject to New York Law Only) published in 1994 by the
International Swaps and Derivatives Association, Inc. are incorporated herein by
reference and made a part hereof:
Paragraph 13. Elections and Variables

(a)   Security Interest for “Obligations”. The term “Obligations” as used in
this Annex includes no additional obligations of Secured Party and, for purposes
of the definition of Obligations in Paragraph 12, includes no additional
obligations of Pledgor.   (b)   Credit Support Obligations.

(A) “Delivery Amount” has the meaning specified in Paragraph 3(a) as amended
(I) by deleting the words “upon a demand made by the Secured Party on or
promptly following a Valuation Date” and inserting in lieu thereof the words
“not later than the close of business on each Valuation Date” and (II) by
deleting in its entirety the sentence beginning “Unless otherwise specified in
Paragraph 13” and ending “(ii) the Value as of that Valuation Date of all Posted
Crdit Support held by the Secured Party,” and inserting in lieu thereof the
following:

1



--------------------------------------------------------------------------------



 



The “Delivery Amount” applicable to the Pledgor for any Valuation Date will
equal the greatest of

  (A)   the amount by which (a) the S&P Credit Support Amount for such Valuation
Date exceeds (b) the S&P Value as such Valuation Date of all Posted Credit
Support held by the Secured Party,     (B)   the amount by which (a) the Moody’s
First Trigger Credit Support Amount for such Valuation Date exceeds (b) the
Value (as determined using the Moody’s Valuation Percentages) as of such
Valuation Date of all Posted Credit Support held by the Secured Party, and    
(C)   the amount by which (a) the Moody’s Second Trigger Credit Support Amount
for such Valuation Date exceeds (b) the Value (as determined using the Moody’s
Valuation Percentages) as of such Valuation Date of all Posted Credit Support
held by the Secured Party.

“Return Amount” has the meaning specified in Paragraph 3(b) as amended by
deleting in its entirety the sentence beginning “Unless otherwise specified in
Paragraph 13” and ending “(ii) the Credit Support Amount,” and inserting in lieu
thereof the following:
The “Return Amount” applicable to the Secured Party for any Valuation Date will
equal the least of:

  (A)   the amount by which (a) the S&P Value as of such Valuation Date of all
Posted Credit Support held by the Secured Party exceeds (b) the S&P Credit
Support Amount for such Valuation Date,     (B)   the amount by which (a) the
Value (as determined using the Moody’s Valuation Percentages) as of such
Valuation Date of all Posted Credit Support held by the Secured Party exceeds
(b) Moody’s First Trigger Credit Support Amount for such Valuation Date, and    
(C)   the amount by which (a) the Value (as determined using the Moody’s
Valuation Percentages) as of such Valuation Date of all Posted Credit Support
held by the Secured Party exceeds (b) the Moody’s Second Trigger Credit Support
Amount for such Valuation Date.

(ii) “Credit Support Amount” means the greater of the S&P Credit Support Amount
or the Moody’s Credit Support Amount, in each case as calculated on a daily
basis by the Valuation Agent. The Credit Support Amount shall be calculated by
reference to the provisions set forth in this Annex which would result in Party
A transferring the greatest amount of Eligible Credit Support to Party B or, if
applicable, which would result in Party B returning the least amount of Posted
Credit Support. In circumstances where more than one of the Ratings Criteria or
S&P Ratings Downgrade apply, the Credit Support Amount shall be calculated by
reference to the Ratings Criteria or S&P Ratings Downgrade which would result in
Party A transferring the greatest amount of Eligible Credit Support or, if
applicable, which would result in Party B returning the least amount of Posted
Credit Support.

2



--------------------------------------------------------------------------------



 



(iii) Eligible Collateral. The following items will qualify as “Eligible
Collateral”:
VALUATION PERCENTAGE:

                                              Moody’s             Moody’s First
  Second   S&P Ratings         Trigger   Trigger   Downgrade
(A)
  Cash: US     100 %     100 %     80 %
 
                           
(B)
  U.S. Treasury Securities:     100 %     100 %     79.1 %
 
  negotiable debt obligations issued by the U.S. Treasury Department
(“Treasuries”) having a remaining maturity of up to and not more than 1 year.  
                     
 
                           
(C)
  Treasuries having a remaining maturity of greater than 1 year but not more
than 10 years.     100 %   97% (1-5yr)   78.43% (1-5yr)
74.07% (5-10yr)
 
                           
(D)
  Treasuries having a remaining maturity of greater than 10 years     100 %  
94% (5-10 yr)
90% (10-20yr)
88% (>20yr)   72.90% (10-20yr)
70.90%(>20yr)
 
                           
(E)
  Agency Securities: Debenture obligations of the Federal National Mortgage
Association (FNMA), Federal Home Loan Mortgage Corporation (FHLMC),
(collectively, “Agency Securities”) having a remaining maturity of not more than
1 year.     100 %     99 %     78.8 %
 
                           
(F)
  Agency Securities having a remaining maturity of greater than 1 year but not
more than 5 years.     100 %   98% (1-2yr)
97% (2-3yr)
96% (3-5yr)     78.43 %
 
                           
(G)
  Agency Securities having a remaining maturity of greater than 5 years but not
more than 10 years.     100 %   94% (5-7yr)
93% (7-10yr)     74.07 %
 
                           
(H)
  Agency Securities having a remaining maturity of greater than 10 years but not
more than 20 years.     100 %     89 %     70.20 %
 
                           
(I)
  Agency Securities having a remaining maturity of greater than 20 years but not
more than 30 years.     100 %     87 %     67.50 %
 
                           
(J)
  FHLMC Certificates. Mortgage participation certificates issued by FHLMC
evidencing undivided interests or participations in pools of first lien
conventional or FHA/VA residential mortgages or deeds of trust, guaranteed by
FHLMC, and having a remaining maturity of not more than 30 years.   to be
determined   to be
determined     69.12 %
 
                           

3



--------------------------------------------------------------------------------



 



                                              Moody’s             Moody’s First
  Second   S&P Ratings         Trigger   Trigger   Downgrade
(K)
  FNMA Certificates. Mortgage-backed pass-through certificates issued by FNMA
evidencing undivided interests in pools of first lien mortgages or deeds of
trust on residential properties, guaranteed by FNMA, having a remaining maturity
of not more than 30 years.     to be
determined       to be
determined     to be determined     
 
                           
(L)
  GNMA Certificates. Mortgage-backed pass-through certificates issued by private
entities, evidencing undivided interests in pools of first lien mortgages or
deeds of trust on single family residences, guaranteed by the Government
National Mortgage Association (GNMA) with the full faith and credit of the
United States, and having a remaining maturity of not more than 30 years.   to
be
determined      to be
determined      to be determined
 
                           
(M)
  Other. Other items of Credit Support approved in writing by each applicable
rating agency with such valuation percentages as determined by each applicable
rating agency.   % to be
determined   % to be
determined   % to be
determined

 

*   The Valuation Percentage shall equal the percentage specified under such
Rating Agency’s name above. If Party A is rated by more than one Rating Agency
specified above, the Valuation Percentage shall equal the lowest of the
applicable percentages specified above.   **   A parenthetical in the form of
(a-b yr) means a security having a remaining maturity greater than or equal to a
years and less than b years.   +   Subject to Rating Agency Condition with
respect to S&P.

(iv) There shall be no “Other Eligible Support” for Party A for purposes of this
Annex.
(v) Thresholds.

  (A)   “Independent Amount” means with respect to Party A: Not Applicable.    
    “Independent Amount” means with respect to Party B: Not Applicable.     (B)
  “Threshold” means with respect to Party A: Infinity; provided that for (a) so
long as the Moody’s First Ratings Trigger Requirements apply and either (i) the
Moody’s First Ratings Trigger Requirements have applied since this Annex was
executed or (ii) at least 30 Local Business Days have elapsed since the last
time the Moody’s First Ratings Trigger Requirements did not apply, the Threshold
shall be zero; or (b) so long as a S&P Ratings Downgrade has occurred and has

4



--------------------------------------------------------------------------------



 



      been continuing for at least 10 Local Business Days or since this Credit
Support Annex was executed, the Threshold shall be zero.         “Threshold”
means with respect to Party B: Not Applicable.     (C)   “Minimum Transfer
Amount” means with respect to Party A, $50,000.         “Minimum Transfer
Amount” means with respect to Party B, $50,000.     (D)   Rounding. The Delivery
Amount will be rounded up and the Return Amount will be rounded down to the
nearest integral multiple of $10,000.00, respectively.

(c)   Valuation and Timing.

  (i)   “Valuation Agent” means Party A; provided, however, that if an Event of
Default shall have occurred with respect to which Party A is the Defaulting
Party, Party B shall have the right to designate as Valuation Agent an
independent party, reasonably acceptable to Party A, the cost for which shall be
borne by Party A. All calculations by the Valuation Agent must be made in
accordance with standard market practice, including, in the event of a dispute
as to the Value of any Eligible Credit Support or Posted Credit Support, by
making reference to quotations received by the Valuation Agent from one or more
pricing sources.     (ii)   “Valuation Date” means: each Local Business Day on
which the Credit Support Amount would be greater than zero.     (iii)  
“Valuation Time” means the close of business on the Local Business Day before
the Valuation Date or date of calculation; as applicable; provided that the
calculation of Value and Exposure will be made as of approximately the same time
on the same date.     (iv)   “Notification Time” means 1:00 p.m., New York time,
on a Local Business Day.

(d)   Conditions Precedent. No event, other than the Additional Termination
Event listed in Part 1.(r)(iii) of the Schedule (which shall constitute a
“Specified Condition” with respect to Party A), shall constitute a “Specified
Condition”.

(e)   Substitution.

  (i)   “Substitution Date” means the Local Business Day in New York on which
the Secured Party is able to confirm irrevocable receipt of the Substitute
Credit Support, provided that (x) such receipt is confirmed before 3:00 p.m.
(New York time) on such Local Business Day in New York and (y) the Secured Party
has received, before 1:00 p.m. (New York time) on the immediately preceding
Local Business Day in New York, the notice of substitution described in
Paragraph 4(d)(i).     (ii)   Consent. The Pledgor is not required to obtain the
Secured Party’s consent for any substitution pursuant to Paragraph 4(d).

(f)   Dispute Resolution.

5



--------------------------------------------------------------------------------



 



  (i)   “Resolution Time” means 1:00 p.m., New York time, on the Local Business
Day following the date on which a notice is given that gives rise to a dispute
under Paragraph 5.     (ii)   Value. For the purpose of Paragraphs 5(i)(C) and
5(ii), the Value of Posted Credit Support will be calculated as follows: for
Cash, the U.S. dollar value thereof (except as modified), and for each item of
Eligible Collateral (except for Cash), an amount in U.S. dollars equal to the
product of (i) either (A) the bid price for such security quoted on such day by
a principal market-maker for such security selected in good faith by the Secured
Party or (B) the most recent publicly available bid price for such security as
reported by a quotation service or in a medium selected in good faith and in a
commercially reasonable manner by Secured Party, multiplied by (ii) the
percentage figure listed in Paragraph 13(b)(iii) hereof with respect to such
security.     (iii)   Alternative. The provisions of Paragraph 5 will apply.

(g)   Holding and Using Posted Collateral.

  (i)   Eligibility to Hold Posted Collateral; Custodians. Secured Party will
not be entitled to hold Posted Collateral itself, and instead the Secured Party
will be entitled to hold Posted Collateral through the Indenture Trustee (the
“Custodian”) which Posted Collateral (i) shall not be commingled or used with
any other asset held by the Indenture Trustee but shall be held in a separate
trust account for this purpose only and (ii) shall not be transferred to any
other person or entity but Party A pursuant to the provisions herein except
(x) in any case contemplated by Paragraph 8(a) of this Annex with respect to
Party A or (y) as directed by Party A; provided, however, that if the Custodian
does not have a short-term debt rating of at least “A-1” by S&P, then, within
60 days, a third party custodian with a short-term debt rating of at least “A-1”
by S&P must hold such Posted Collateral.     (ii)   Use of Posted Collateral.
The provisions of Paragraph 6(c) will not apply to Secured Party and without
prejudice to Secured Party’s rights under Paragraph 8 of the Credit Support
Annex, Secured Party will not take any action specified in such Section 6(c).

(h)   Distributions and Interest Amount.

  (i)   The “Interest Rate”, with respect to Eligible Collateral in the form of
Cash, for any day, will be the lesser of (x) the rate opposite the caption
“Federal funds (effective)” for such day as published by the Federal Reserve
Publication H.15 (519) or any successor publication as published by the Board of
Governors of the Federal Reserve System and (y) the rate of interest actually
received on such Cash.     (ii)   The “Transfer of Interest Amount” will be made
within 3 Local Business Days after the last Local Business Day of each calendar
month in an amount not to exceed the interest actually received.     (iii)  
Alternative Interest Amount. The provisions of Paragraph 6(d)(ii) will apply.

(i)   Additional Representations. None.

6



--------------------------------------------------------------------------------



 



(j)   Other Eligible Support and Other Posted Support. Not Applicable.   (k)  
Demands and Notices. All demands, specifications and notices made by a party to
this Annex will be made to the following:

  Party A:   As set forth in the Schedule.     Party B:   As set forth in the
Schedule.

(l)   Addresses for Transfers.

  Party A:   To be provided in written instructions at time of request for
Transfer.     Party B:   Contact Indenture Trustee in the event Transfers are
required.

(m)   Other Provisions.

  (i)   This Credit Support Annex is a Security Agreement under the New York
UCC.     (ii)   Paragraph 1(b) of this Annex is amended by deleting it and
restating it in full as follows: “(b) Secured Party and Pledgor. All references
in this Annex to the “Secured Party” mean Party B, and all references in this
Annex to the “Pledgor” mean Party A; provided, however, that if Other Posted
Support is held by Party B, all references herein to the Secured Party with
respect to that Other Posted Support will be to Party B as the beneficiary
thereof and will not subject that support or Party B as the beneficiary thereof
to provisions of law generally relating to security interests and secured
parties.”     (iii)   Paragraph 2 of this Annex is amended by deleting the first
sentence thereof and restating that sentence in full as follows:         “Party
A, as the Pledgor, hereby pledges to Party B, as the Secured Party, as security
for the Pledgor’s Obligations, and grants to the Secured Party a first priority
continuing security interest in, lien on and right of Set-off against all Posted
Collateral Transferred to or received by the Secured Party hereunder.”     (iv)
  Only Party A makes the representations contained in Paragraph 9 of this Annex.
    (v)   Paragraph 12 of this Annex is amended by deleting the definitions of
“Pledgor” and “Secured Party” and replacing them with the following:        
“‘Secured Party’ means Party B.
‘Pledgor’ means Party A.”     (vi)   Paragraph 12 is hereby amended by adding,
in alphabetical order, the following:         “Moody’s” means Moody’s Investor
Services, Inc., or any successor to the rating business of such entity.”        
“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor to the rating business of such entity.”

7



--------------------------------------------------------------------------------



 



  (vii)   Notwithstanding anything to the contrary in Paragraph 10, the Pledgor
will be responsible for, and will reimburse the Secured Party for all transfer
and other taxes and other costs and for maintenance involved in any Transfer of
Eligible Collateral.     (viii)   The provisions of Paragraph 7(iii) shall not
apply to Party B.

(n)   S&P Criteria       “S&P Credit Support Amount” means, if the Threshold is
zero for any Valuation Date, (a) if a S&P Ratings Downgrade has occurred and has
continued for 10 Local Business Days, an amount equal to 125% of the Secured
Party’s Exposure or (b) if the Threshold is Infinity, zero.       “S&P Ratings
Downgrade” means, with respect to a Relevant Entity, its short-term unsecured
and unsubordinated debt rating is downgraded below “A-1” by S&P (or if its
short-term rating is not available by S&P, its long-term unsecured and
unsubordinated debt rating is downgraded below “A+” by S&P).       “S&P Value”
means, on any date and with respect to any Eligible Collateral, the product of
(A) the bid price (or face value with respect to Cash) obtained by the Valuation
Agent for such Eligible Collateral and (B)(i) if the S&P Ratings Downgrade has
occurred and been continuing for at least 10 Local Business Days or since this
Annex was executed, the S&P Ratings Downgrade Valuation Percentage for such
Eligible Collateral set forth in Paragraph 13(b)(iii). For purposes here, for
Cash: the amount thereof: multiplied, in the case of the S&P Value, by the S&P
Ratings Downgrade Valuation Percentage set forth in paragraph 13(b)(iii) above.

(o)   Moody’s Criteria.       “Moody’s First Trigger Event” means that no
Relevant Entity has credit ratings from Moody’s at least equal to the Moody’s
First Trigger Ratings Threshold.       “Moody’s First Trigger Ratings Threshold”
means, with respect to Party A, the guarantor under an Eligible Guarantee or an
Eligible Replacement, (i) if such entity has a short-term unsecured and
unsubordinated debt rating from Moody’s, a long-term unsecured and
unsubordinated debt rating or counterparty rating from Moody’s of “A2” and a
short-term unsecured and unsubordinated debt rating from Moody’s of “Prime-1”,
or (ii) if such entity does not have a short-term unsecured and unsubordinated
debt rating or counterparty rating from Moody’s, a long-term unsecured and
unsubordinated debt rating or counterparty rating from Moody’s of “A1”.      
“Moody’s Second Trigger Event” means that no Relevant Entity has credit ratings
from Moody’s at least equal to the Moody’s Second Trigger Ratings Threshold.    
  “Moody’s Second Trigger Ratings Threshold” means, with respect to Party A, the
guarantor under an Eligible Guarantee or an Eligible Replacement, (i) if such
entity has a short-term unsecured and unsubordinated debt rating from Moody’s, a
long-term unsecured and unsubordinated debt rating or counterparty rating from
Moody’s of “A3” and a short-term unsecured and unsubordinated debt rating from
Moody’s of “Prime-2”, or (ii) if such entity does not have a short-term
unsecured and unsubordinated debt rating from Moody’s, a long-term unsecured and
unsubordinated debt rating or counterparty rating from Moody’s of “A3”.

8



--------------------------------------------------------------------------------



 



    Moody’s Credit Support Amount. With respect to a Moody’s First Trigger Event
or a Moody’s Second Trigger Event relating to an action taken by Moody’s, the
“Credit Support Amount” shall mean with respect to a Pledgor on a Valuation Date
the sum of:

  (i)   With respect to a Moody’s First Trigger Event:

  A.   the greater of the Secured Party’s Exposure and $0, plus     B.  
Notional Amount times the relevant percentage set out in Table B below.

  (ii)   With respect to a Moody’s Second Trigger Event:

  A.   the greater of the Secured Party’s Exposure, $0 or the amount owed by
Party A on the next Payment Date (as such term is defined in the Confirmation
for each outstanding Transaction under this Agreement) , plus     B.   Notional
Amount times the relevant percentage set out in Table B below,

 

*   To the extent that more than one of the Moody’s Credit Support Amount and
the S&P Credit Support Amount apply, the greater of the three amounts shall be
the Credit Support Amount.

TABLE B

                  Weighted Average Life of   Moody’s First Trigger   Moody’s
Second Trigger Event Hedge in Years   Event has Occurred   has Occurred
1
    0.15 %     0.50 %
2
    0.30 %     1.00 %
3
    0.40 %     1.50 %
4
    0.60 %     1.90 %
5
    0.70 %     2.40 %
6
    0.80 %     2.80 %
7
    1.00 %     3.20 %
8
    1.10 %     3.60 %
9
    1.20 %     4.00 %
10
    1.30 %     4.40 %
11
    1.40 %     4.70 %
12
    1.50 %     5.00 %
13
    1.60 %     5.40 %
14
    1.70 %     5.70 %
15
    1.80 %     6.00 %
16
    1.90 %     6.30 %
17
    2.00 %     6.60 %
18
    2.00 %     6.90 %
19
    2.00 %     7.20 %
20
    2.00 %     7.50 %
21
    2.00 %     7.80 %
22
    2.00 %     8.00 %
23
    2.00 %     8.00 %

9



--------------------------------------------------------------------------------



 



                  Weighted Average Life of   Moody’s First Trigger   Moody’s
Second Trigger Event Hedge in Years   Event has Occurred   has Occurred
24
    2.00 %     8.00 %
25
    2.00 %     8.00 %
26
    2.00 %     8.00 %
27
    2.00 %     8.00 %
28
    2.00 %     8.00 %
29
    2.00 %     8.00 %
30
    2.00 %     8.00 %

[signature page follows]

10



--------------------------------------------------------------------------------



 



Accepted and agreed:

                              HSBC BANK USA, N.A.       VOLKSWAGEN AUTO LOAN
ENHANCED
TRUST 2008-2
 
                            By:   /s/ Sandra Nicotra       By: DEUTSCHE BANK
TRUST COMPANY DELAWARE, not in its individual capacity but solely in its
capacity as Owner Trustee                 Name:   Sandra Nicotra      
 
  Title:   Senior Vice President         Date:   December 29, 2008       By:  
/s/ Michele HY Voon    
 
                  Name:   Michele HY Voon    
 
                  Title:   Attorney-in-Fact                       Date:  
December 29, 2008    
 
                                            By:   /s/ Mark DiGiacomo    
 
                  Name:   Mark DiGiacomo    
 
                  Title:   Attorney-in-Fact                       Date:  
December 29, 2008    

              S-1   VALET 2008-2
Credit Support Annex

 